DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to under 37 CFR 1.75(c) as being in improper form because it dependent claim 8 has been cancelled.  See MPEP § 608.01(n).  Accordingly, the claim 9 not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, 14-18/are rejected under 35 U.S.C. 103 as being unpatentable over Habraken et. al. (US 2016/0006485) in view of Gajiwala et al. (2019/0081515)

Re Claim 1; Habraken discloses a transmission module (500) used as a power transmitting module or a power receiving module (110) in a wireless power data transmission device (121-124) for wirelessly transferring electric power and data between the power transmitting module and the power receiving module, the transmission module comprising: (Fig. 5)
a coil (110) for transmitting or receiving electric power through magnetic field coupling; (Fig. 5, Par. 0019)
a communication electrode (121-124) for transmitting or receiving signals through electric field coupling; (Par. 0020)
wherein the communication electrodes include two electrodes (123 and 124) that function as a differential transmission line, one of the two electrodes (124) being closer to the coil (110) than the other of the two electrodes. 
Habraken does not disclose a first conductive shield that is located between the coil and the communication electrode; and 
a second conductive shield that is located between the coil and the first conductive shield.
However, in an analogue’s art, Gajiwala discloses a first conductive shield (312-1) that is located between the coil (296-1) and second coil (296-2); and 
a second conductive shield (312-2) that is located between the coil and the first conductive shield (312-1). Furthermore, Gajiwala disclosed the power storage adapter may also include the second magnetic shield that may divert a second magnetic flux of the second coil away from the first coil and may generate a second opposing magnetic flux to remove effects of the second magnetic flux on the first coil.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have used multiple shield as discussed by Gajiwala with the device of Habraken, motivated by the desire to divert magnetic flux of the coil and the electrode in order to increase power transmission efficiency. 
The combination of Habraken in view of Gaiiwala does not disclose wherein an electric resistivity of the second conductive shield is lower than an electric resistivity of the first conductive shield. 
However, based on the placement of the shielding structures, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have the electric resistivity of the second conductive shield lower than an elective resistivity of the first conductive shield since the first conductive shield is located closer to the environment or it’s located close to the circumference of the transmission module and is more susceptive to noise and interference than the second conductive shield located within the circumference of the transmission module protected by the first conductive shielding structure. 

Re Claim 2; the combination of Habraken in view of Gajiwala discloses a first and second conductive shield.
The combination however does not disclose wherein: the transmission module further comprises a conductive connecting portion that connects together the first conductive shield and the second conductive shield; and a cross section of the first conductive shield, the second conductive shield and the connecting portion taken along a plane that includes an axis of the coil has a U- shape.
However U-shaped shield was known and it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have used a U-shape core motivated by the desire to effective shield the coils from noise. 

Re Claim 3; Habraken discloses wherein the communication electrode and the coil are located on the same plane. (Fig. 5)

Re Claim 4; Habraken discloses wherein: the power transmitting module and the power receiving module are rotatable relative to each other; and the coil and the communication electrode each have a circular shape or an arc shape centered on the same axis. (Fig. 4)

Re Claim 5; Habraken discloses wherein the communication electrode (121) is located on an outer side of the coil (110, Fig. 2).

Re Claim 6; Habraken discloses wherein: the power transmitting module (110) and the power receiving module (110) are movable relative to each other along a first direction (they are moved closed to each other); and the coil and the communication electrode each have a shape that extends in the first direction. (Fig. 5)

Re Claim 7; the combination discloses wherein the coil and the communication electrode each have a circular shape and also discloses the shape and number of capacitive electrodes of the capacitive coupling element 200 depend on the particular application.
The combination does not disclose that the shape is a rectangular shape or an elliptical shape.
However, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have selected a shape being a rectangular shape based on the application in order to provide an coupling between the transmitter and the load so that power is transferred effectively. 

Re Claim 9; Habraken discloses wherein: the power transmitting module (102) and the power receiving module (104) are rotatable relative to each other; 
the coil and the communication electrode each have a circular shape or an arc shape centered on the same axis; and the communication electrode includes a first electrode (121) and a second electrode (124) that is farther away from the axis than the first electrode. (Fig. 2, 5)


Re Claim 14; Habraken discloses wherein: the transmission module is the power transmitting module (102); and the transmission module further comprises a power transmitting circuit (510) that supplies AC power to the coil. (Fig. 5)

Re Claim 15; Habraken disclose a transmission module. 
Habraken does not disclose wherein: the transmission module is the power receiving module; and the transmission module further comprises a power receiving circuit that converts AC power received by the coil to another form of electric power to output the converted power.
However transmission module further comprises a power receiving circuit that converts AC power received by the coil to another form of electric power to output the converted power was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included such circuit with the device of Habraken in order to both transmit and receive power from the additional power supplies so that power is transmitted effectively. 

Re Claim 16; Habraken discloses further comprising a communication circuit (506) that is connected to the communication electrode. (Fig. 5)

Re Claim 17; Habraken discloses wherein the coil and the communication electrode oppose each other with the first and second conductive shields interposed there between. (Fig. 2)

Re Claim 18; Habraken discloses a wireless power data transmission device for wirelessly transferring electric power and data between a power transmitting module and a power receiving module, the wireless power data transmission device comprising: 
the power transmitting module (121-124); and the power receiving module (104), wherein at least one of the power transmitting modules and the power receiving module is the transmission module according to any one of claims 1. (Fig. 5)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Habraken et. al. (US 2016/0006485) in view of Gajiwala et al. (2019/0081515) in view of Toya et al. (US 2009/0153098)

Re Claim 13; Habraken disclosure has been discussed above.
Habraken does not disclose further comprising an actuator that moves the power transmitting module and the power receiving module relative to each other.
Toya discloses a movement mechanism that moves the power transmitting module and the power receiving module relative to each other (Fig. 1)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the idea of the movement mechanism disclosed Toya in the device of Habraken motivated by the desire to improve the transmission of power between the transmitter and the receiver effectively. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Habraken et. al. (US 2016/0006485) in view of Gajiwala et al. (2019/0081515) in view of Schmitz et al. (US 2016/0276871)

Re Claim 10; Habraken discloses a transmission coil and conductive shield. 
Habraken does not disclose wherein: the transmission module further comprises a magnetic core that is located around the coil; the magnetic core is located between the coil and the second conductive shield; and there is a gap between the magnetic core and the second conductive shield.
Habraken discloses the transmission module further comprises a magnetic core (24) that is located around the coil (14); the magnetic core is located between the coil (14) and the second conductive shield (18); and there is a gap between the magnetic core and the second conductive shield. (Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the core with the coil of the transmitter to increases magnetic flux density.

Re Claim 11; Habraken discloses wherein between the first conductive shield and the second conductive shield is a space that includes no magnetic material. (Fig. 2)

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment provided “wherein an electric resistivity of the second conductive shield is lower than an electric resistivity of the first conductive shield.”  and thus The inventors of the Present Application discovered that by making the second conductive shield on the inner side using a material having a lower electrical resistivity than the material of the first conductive shield, it is possible not only to suppress the intensity of the noise on the electrodes forming differential transmission lines, but also to reduce the imbalance of the intensity of the noise on the electrodes and to suppress the lowering of the Q value of the coil for power. See Present Application, paragraphs [OO68] and [0071]. These additional discovered effects by providing the second conductive shield having a lower electrical resistivity was not previously known or obvious to those having ordinary skilled in the art before the filing date of the Present Application.
However, based on the placement of the shielding structures, the examiner has indicated it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have the electric resistivity of the second conductive shield lower than an elective resistivity of the first conductive shield since the first conductive shield is located closer to the environment or it’s located close to the circumference of the transmission module and is more susceptive to noise and interference than the second conductive shield located within the circumference of the transmission module protected by the first conductive shielding structure. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
08/17/2022
Primary Examiner, Art Unit 2836